Case 1:16-CV-00012-NBF Document 88-2 Filed 10/12/18 Page 1 of 4

EXHIBIT B

CaS€ 1216-CV-OOOJ_2-NBF

Docket Card

Document 88-2 Filed 10/12/18 Page 2 of 4

 

Docket #: lBL/\~20l5-0207

Title: 'l`aylor Energy Company

Rec'd: 07109!20| 5

 

Underlying Dcc: Taylor l\/lississippi

Canyon Block 20

l"iled l,ocation: BSl`ili l,/\

Bureau: BSEF.

 

ABC Code: SAFlZNV

enforcement

 

Case 'l`ype: Sal`ety & environmental

Energy: Yes

 

 

Description:

Re: Appea| ol` BSEE decision denying Taylor's request l`or departures and alternate procedures
in the decommissioning el`l`olts concerning the soils and intervention ot`each ol`the 16 wells on
a lease formerly held and operated by Taylor l\/lississippi Canyon Block 20 (l\/lCZ()) ol` the Gulf

ofl\/lexico

 

Lead: James K. Jackson

Pancl: James F. Roberts

Third:

 

 

Consolidated with:

 

 

Case Citation:

 

l)isposition [)esc:

 

Action Action By
Date
9/28/2018 lBLA
04.»"`26.-“`20 l 8 IBLA
NOTE N()TE
0|/|8/20|8 lBl,A
0|/|2/20| 8 SOL DC
l2/O6/20l7 lBl./\
l l/07/20l7 F()lA
REQUES'I`
l l/03/20l 7 Appt Atty
l|/Ol/20|7 lBl.A
07/28/20 | 7 Appt Atty
05/30/20|7 lBLA

Action Type

Decision or dispositive
order

Order on procedural
motion

NOTE

Ordcr on procedural
motion

Status Report

()rder on procedural
motion
()ther/miscellaneous

Request l`or ext ol`time
- other
Other/miscellaneous

Procedura| motion -
other
Case suspension

Action Description

LL/cia Hold: Unredacted Decision
Ready to lssue
Suspension Lit`tecl

AJ Silvia R. ldziorek and AJ K. Jack
Haugrud are recused from
considering this matter and Wi|| not
consider or dismiss this matter
'l`emp. Suspension Granted

Notice ol` Status

Joint l\/lotion to Suspend Consideration
Granted

FRF,EDOM OF lNFORl\/lATlON ACT
REQUEST: OS-20l8-00279

Joint l\/lotion l`or an 'l`emp Suspension
Consideration

Appeal Automatically Returned to the
Active Docket

Attorney Withdrawal ** David l,ongly
Bernhardt withdraws from this appeal
Case suspension ending on
05;‘30»’20l7.

Page l ol`3

 

Case 1:16-Cv-00012-NBF Document 88-2 Filed 10/12/18 Page 3 of 4

Action
Date
05/30/20| 7
05/30/20 l 7
05/22/20| 7
l |fl-l.f2016
l 0.»“28.-’20| 6
l 0/l 2/20 l 6
lO.-”`| l.-’ZO| 6
09/20/20|6
09/09/2016
08/05/20 l 6
08/03/20 l 6
07.=“25»’20|6
07!|5!2016
07/12/20|6

07/08/20|6

06.»‘2-1.-‘2() | 6

06/22/2016

06/20/20|6

04/22/2()| 6
0l/05/2016
|2/02/2015
l 0/l4/20| 5
07/29/20| 5

Action By
lBl.A
lBl..A
/\ppt Atty
Appt Atty
SOL DC
FOlA
REQUEST
lBLA
lBl.A
S()L DC
lBLA
S()l. [)C
Appt Atty
SOL DC

lBl_.A

BSF,[§

/\ppt Attys

lBl,A
Appt Atty

SOL DC
NOTE
N()Tl",
N()TE
lBl_/\

Action Type
Case suspension
Case suspension

Procedural motion -
other

Reply to answer
/\nswer
Other/miscellaneous

Order on procedural
motion

Order on request l`or
ext ol`time

Request l`or e.\'t ol`time
- other

()rder on request l`or
ext ol`time

Request t`or ext ol`time
- other

Statement ol` Reasons

Reply to procedural
motion

Order on request l`or
ext oftime

Request l`or e,\'t ol`time
- other

Procedural motion -
other

()rdcr on request l`or
ext ot`time

Request for ext ol`time
s to tile S()R

File received
()ther/miscellaneous
()ther!misce|laneous
Otherfmisce|laneous
Order on request l`or
ext ot`time

Action Description

Case suspension beginning on
05130!2()|7.

Joint l\/lotion l`or Temp Suspension
Granted

.loint l\/lotion l`or 'l`emp Suspension ol`
Consideration

Reply to Answer

/\nsv\-er

FREEDOl\/l ()F lNl"ORl\/IATION ACT
REQUEST: 08-20|6-00458

Req to Limit Disclosure ol`Conl'identia|
l n lo Granted

Extension of'l`ime Granted BSEE to
tile an Answer until 10-28-16

l\/lotion l`or lixtension ol`Time to tile
Answer

Extension ol`Time Granted BSF.E to
file Answer until 9-23-|6

BSEl€ Request t`or /\utomatic Ext ol`
Time to tile Answer

Statement ol` Reasons and exhibits
(exhibits on CD)

BSE[;` Response to Appt l\/lotion to
Limit Disclosure

fixtension ot"l`ime Granted BSEE to
Respond to Appts Motion until 7-22-|6
BSlil~l Unopposed l\/lotion t`or lixt ol`
'l`ime to Respond to Appts Motion to
Limit l)isclosure ol`Conlidential
lnt`ormation

/\ppt Motion to Limit Diselosure ol`
Cont`idential lnl`ormation
w.-tattachments

Second l:`xtension ol`Time Grantcd
Appt to lile SOR until 7-25-|6
Unopposed |Vlotion Requesting 30-day
Extension ol`Time to tile SOR

/\dmin Record Rec'd on a Disk

AR Requested

AR Requested

AR Requested

lixt ol`time to tile S()R granted to Appt
60 days al`ter receipt ol` admin record
l`rom BSF.F.

Page 2 of`3

Case 1:16-Cv-00012-NBF Document 88-2 Filed 10/12/18 Page 4 of 4

Action
Date
07/28/20 l 5

07.-" l 3.-"20 l 5

07r‘l 0!20 | 5
07)J l 0!2() l 5

Action By

Appt Atty

SOl. DC

NOTE
Appt Atty

Action Type

Request l`or ext ol`time
- to tile SOR

Notice ol`Appeal

()ther/misce|laneous
Notice ol` Appeal

Action Description

|\/lotion Requesting Ext ot"l`ime to file
SOR 60 days after Receipt ol`Complete
Admin Record

Notice ol`Appea| & Notice ol`
Appearance b) l".ric /\ndreas

N() CASl~`. Fll,E REC'D

Notice ol`/\ppeal Rec'd **

Page 3 of$

